Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 10, 11, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naimark (Naimark, US 2012/0044247).
In regards to independent claim 1, Naimark teaches a computer-implemented method for viewing a three-dimensional (3D) model using two-dimensional (2D) images, comprising:
	acquiring a set of two or more 2D images (Naimark teaches allowing users to upload images and integrate them into a 3D model, Naimark, [0008]);
	identifying, for each of the two or more 2D images, a capture location within 3D space, wherein the capture location corresponds to where the 2D image was captured (Naimark teaches using feature matching to match the location of a 2D image onto a 3D space, Naimark, [0039]);
	rendering a 3D model in a 3D viewport (Naimark teaches displaying a 3D representation of a 3D model, Naimakr, [0028]); 
	selecting a viewpoint in the 3D viewport (Naimark teaches that a user can maneuver in a 3D world and that the system will snap to a closest viewpoint, Naimark, [0030]);

	displaying, in a 2D viewport, the identified 2D image.  (Naimark teaches snapping to a nearest viewpoint and displaying the 2D image, Naimark, [0030-0031]
In regards to dependent claim 2, Naimark teaches the computer-implemented method of claim 1, wherein the selecting comprises:
	rotating the 3D model in the 3D viewport (Naimark teaches the user can navigate around the 3D environment therefore rotating the 3D model, Naimkark, [0031-0033]);
	determining where a 3D viewport camera is located; and identifying the 3D viewport camera location as the viewpoint (Naimark teaches locating where a pose of a 2D image is in respect to a 3D model and displaying the 3D viewport in the orientation of the selected pose, Naimark, [0029-0030]).
In regards to dependent claim 8, Naimark teaches the computer-implemented method of claim 1, wherein nearest is defined based on distance and angle (Naimark teaches the nearest items is determined through a coordinate system, Naimark, [0055]).
Dependent claim 10 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 11 is in the same context as claim 2; therefore it is rejected under similar rationale.
Dependent claim 17 is in the same context as claim 8; therefore it is rejected under similar rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naimark in view of Sandrew et al. (hereinafter Sandrew, US 2012/120054).
In regards to dependent claim 3, Naimark teaches: 
	generating the 3D model based on the two or more 2D images (Naimark teaches generating a 3D model from multiple images, Naimark, [0020]).
Naimark fails to explicitly teach while the 3D model is generating, simulating navigation of the 3D model by displaying the two or more 2D images. Sandrew teaches while the 3D model is generating, simulating navigation of the 3D model by displaying the two or more 2D images (Sandrew teaches realtime creation of a 3D model through 2D images allowing for navigation during generation, Sandrew, [0421]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Naimark and Sandrew before him before the effective filing date of the claimed invention, to modify the 2D images overlay on a 3D model taught by Naimark to include real time 3d Model generation of Sandrew in order to obtain a 3D model overlaid with 2D images and generated in real-time. One would have been motivated to make such a combination because in enables the user to view the 3D model immediately without having to wait for the entire model to generate.
Dependent claim 12 is in the same context as claim 3; therefore it is rejected under similar rationale.


Claim 4-7, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naimark in view of Deichmann et al. (hereinafter Deichmann, US 2013/0218530).
In regards to dependent claim 4, Naimark teaches the computer-implemented method of claim 1, further comprising:
	linking the 2D viewport to the 3D viewport (Naimark teaches that the 3D model and the 2D viewport or linked based on orientation of both images, Naimark, [0029]);

Deichmann teaches manipulating one or more of the 2D images in the 2D viewport; and automatically updating the 3D model in the 3D viewport based on the linking and the manipulating (Deichmann teaches a simualtenous zoom of the 2D and 3D model, Deichmann, [0222]). It would have been obvious to one of ordinary skill in the art, having the teachings of Naimark and Deichmann before him before the effective filing date of the claimed invention, to modify the 2D images overlay on a 3D model taught by Naimark to include the simultaneous zooming of Deichmann in order to obtain a 3D model that simultaneously zooms with a 2D image. One would have been motivated to make such a combination because in enable a user to zoom both images with a single input.
In regards to dependent claim 5, Naimark teaches the computer-implemented method of claim 1, further comprising:
	linking the 2D viewport to the 3D viewport (Naimark teaches that the 3D model and the 2D viewport or linked based on orientation of both images, Naimark, [0029]);
Naimark fails to explicitly teach manipulating the 3D model in the 3D viewport; and automatically updating the set of two or more 2D images in the 2D viewport based on the linking and the manipulating. Deichmann teaches manipulating the 3D model in the 3D viewport; and automatically updating the set of two or more 2D images in the 2D viewport based on the linking and the manipulating (Deichmann teaches a simultaneous zoom of the 2D and 3D model, Deichmann, [0222]). It would have been obvious to one of ordinary skill in the art, having the teachings of Naimark and Deichmann before him before the effective filing date of the claimed invention, to modify the 2D images overlay on a 3D model taught by Naimark to include the simultaneous zooming of Deichmann in order to obtain a 3D model that simultaneously zooms with a 2D image. One would have been motivated to make such a combination because in enable a user to zoom both images with a single input.
In regards to dependent claim 6, Naimark teaches the computer-implemented method of claim 1, further comprising:
	linking the 2D viewport to the 3D viewport (Naimark teaches generating a 3D model from mulitiple images, Naimark, [0020]);
Naimark fails to explicitly teach performing a zoom operation in the 2D viewport or the 3D viewport; based on the linking, performing a corresponding zoom operation in the 3D viewport or the 2D viewport respectively. Deichmann teaches performing a zoom operation in the 2D viewport or the 3D viewport; based on the linking, performing a corresponding zoom operation in the 3D viewport or the 2D viewport respectively (Deichmann teaches a simultaneous zoom of the 2D and 3D model, Deichmann, [0222]). It would have been obvious to one of ordinary skill in the art, having the teachings of Naimark and Deichmann before him before the effective filing date of the claimed invention, to modify the 2D images overlay on a 3D model taught by Naimark to include the simultaneous zooming of Deichmann in order to obtain a 3D model that simultaneously zooms with a 2D image. One would have been motivated to make such a combination because in enable a user to zoom both images with a single input.
In regards to dependent claim 7,
Dependent claim 13 is in the same context as claim 4; therefore it is rejected under similar rationale.
Dependent claim 14 is in the same context as claim 5; therefore it is rejected under similar rationale.
Dependent claim 15 is in the same context as claim 6; therefore it is rejected under similar rationale.
Dependent claim 16 is in the same context as claim 7; therefore it is rejected under similar rationale.

Claim 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naimark in view of Snavely et al. (hereinafter Snavely, US 2007/0110338).
In regards to dependent claim 9, Naimark fails to explicitly teach:
	determining positions of the two or more 2D images within 3D space;
	generating a mapping for each of the two or more 2D images, wherein the mapping identifies which of the two or more 2D images to navigate to based upon a navigation operation from another one of the two or more 2D images;
	receiving the navigation operation while the identified 2D image is displayed;
	and
	rendering, based on the mapping and the navigation operation, another one of the two or more 2D images.
 Snavely teaches determining positions of the two or more 2D images within 3D space; 	generating a mapping for each of the two or more 2D images, wherein the mapping identifies which of the two or more 2D images to navigate to based upon a navigation operation from another one of the two or more 2D images; receiving the navigation operation while the identified 2D image is displayed; and rendering, based on the mapping and the navigation operation, another one of the two or more 2D images (Snavely teaches mapping 2D images with other 2D images that are nearby. Snavely further teaches navigating the 2D image through panning/zooming etc. and finding other images that correlate to that 
Dependent claim 18 is in the same context as claim 9; therefore it is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304.  The examiner can normally be reached on Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah al Kawsar can be reached on (571)270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171